DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 10/15/20, amended claim(s) 1, and canceled claim(s) 15 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 10-14, and 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “having” (line 7) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 1, the claim term “having” (line 7) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 1, the claim term “having” (line 7) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 1, the claim term “having” (line 7) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 
Dependent claim(s) 2-8, 10-14, and 16-21 fail to cure the ambiguity of independent claim(s) 1, thus claim(s) 1-8, 10-14, and 16-21 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10-11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0021601 to Goldstein in view of U.S. Patent Application Publication No. 2003/0117369 to Spitzer et al. (hereinafter “Spitzer”) and U.S. Patent No. 8,684,946 to Sims et al. (hereinafter “Sims”).
For claim 1, Goldstein discloses a device configured to be placed in contact with an eye of a user (Abstract), the device comprising:
a lens (55) (Fig. 3) (para [0034]) structured to be placed adjacent the eye of the user (as can be seen in Fig. 3) (para [0034]);
a display region disposed in a first portion of the lens (region where 67 and 71 exists as can be best seen in Fig. 5); and
electronic circuitry in a second portion of the lens (see 52, 58, and 68 in Figs. 4 and 5, as well as all the sensors and detectors shown in Fig. 6),
wherein the display region is comprised of:
first emitter pixels arranged to (Examiner’s Note: functional language, i.e., capable of) emit light having a first predetermined wavelength toward the eye of the user (71) (Fig. 5) (para [0039]), and

second emitter pixels (another one of group of 71) (see Fig. 5) structured to (Examiner’s Note: functional language, i.e., capable of) irradiate an eyelid of the user with light (para [0036] and [0039]) (also see more generally para [0033]-[0035], [0042], and/or [0046]), and
second receiver pixels (another one of group of 67) (see Fig. 5) structured to (Examiner’s Note: functional language, i.e., capable of) receive light emitted from the second emitter pixels and reflected by the eyelid of the user (para [0036] and [0039], and
wherein the electronic circuitry is comprised of:
at least one detector structured to measure at least one property (see the different detectors/sensors shown in Fig. 6), and
a signal processor (25) that:
determines, based on one or more of the at least one property, whether the eye of the user is closed (para [0039]), and
an amount of light received by a region of the first receiver pixels is different from an amount of the light received by another region of the first receiver pixels (Examiner’s Note: functional language, i.e., capable of) (para [0039]).
	Goldstein does not expressly disclose that the signal processor determines a line of sight of the eye of the user based on a location of a receiver of the first pixels.
	However, Spitzer teaches determining a line of sight of an eye of a user based on an amount of light received from a plurality of receiver pixels (see claims 8 and 15), where the determination is based on a location of a region of the plurality of receiver pixels (para [0109]), in which an amount of the light received by the region of the plurality of receiver pixels is different from an amount of the light received 
	It would have been obvious to a skilled artisan to modify Goldstein such that the signal processor determines a line of sight of the eye of the user based on a location of a receiver of the first pixels, in view of the teachings of Spitzer, for the obvious advantage of controlling Goldstein’s device based on a line of sight of an eye of the user, in addition to the plurality of other parameters that Goldstein’s device looks at when concluding that the user is excited.
Goldstein and Spitzer do not expressly disclose light that has a first predetermined wavelength and light that has a second predetermined wavelength.
However, Sims teaches light that having a first predetermined wavelength (col. 7, lines 26-48) and light having a second predetermined wavelength (col. 7, line 59 – col. 8, line 6).
It would have been obvious to a skilled artisan to modify Goldstein such that the light has a first predetermined wavelength, in view of the teachings of Sims, for the obvious advantage of targeting specific photoreceptor responses in the eye, or alternatively a certain quantity of photoreceptor cells (see col. 7, lines 14-53 of Sims).
It would have been obvious to a skilled artisan to modify Goldstein such that light that has a first predetermined wavelength and light that has a second predetermined wavelength, in view of the teachings of Sims, for the obvious advantage of capturing more fully image data by using different wavelengths that can focus on the background (i.e., the “adapting field”) and the foreground target (i.e., the “target image”) (see col. 7, line 14 – col. 8, line 18 of Sims for context), which is what Goldstein wants to do (i.e., obtain image data, see para [0036]-[0039] of Goldstein for context).
For claim 2, Goldstein further discloses wherein the display region is further comprised of display pixels configured to display information to the eye of the user (para [0039]) (also see para [0028] and [0051]).
For claim 3, Goldstein further discloses wherein the display region is located in a center portion of the lens (as can be seen in Figs. 4 and 5).
For claim 4, Goldstein further discloses wherein the electronic circuitry is located in a periphery portion of the lens (as can be seen in Figs. 4 and 5).
For claim 5, Goldstein further discloses wherein the device is a contact lens device (55).
For claim 7, Goldstein further discloses wherein the display region is further comprised of second pixels structured to receive external light (para [0036] and [0039]).
For claim 8, Goldstein further discloses wherein the second pixels are structured to detect an amount of the external light received from outside the eye of the user (para [0036] and [0039]).
For claim 10, Goldstein further discloses wherein: the at least one detector is comprised of a temperature detector structured to detect a temperature outside the device (para [0031], [0032], [0044], [0049], and [0054]-[0057]); and the signal processor determines whether the eye of the user is closed based on the temperature detected by the temperature detector (para [0031], [0032], [0044], [0049], and [0054]-[0057]).
For claim 11, Goldstein further discloses wherein the signal processor determines whether the eye of the user is closed based on a change in temperature detected by the temperature detector (para [0031], [0032], [0044], [0049], and [0054]-[0057]).
For claim 14, Goldstein further discloses wherein the signal processor determines a number of blinks made by the eye of the user (para [0033]) (also see para [0054]).
For claim 16, Goldstein further discloses wherein the signal processor determines, based on an amount of light received by the first pixels, pulse information of the user, or blood flow information of the user, or pulse information and blood flow information of the user (para [0041]).
Claim(s) 6, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Spitzer and Sims, and further in view of WO 02/067688 to Abreu.
For claim 6, Goldstein, Spitzer, and Sims do not expressly disclose wherein the signal processor determines whether the user is sleeping.
However, Abreu teaches wherein the signal processor determines whether the user is sleeping (page 174, lines 10-18).
It would have been obvious to a skilled artisan to modify Goldstein wherein the signal processor determines whether the user is sleeping, in view of the teachings of Abreu, for the obvious advantage of determining if a driver is dozing off or an operator of heavy machinery is falling asleep so that the person may be woken up.
For claim 13, Goldstein, Spitzer, and Sims do not disclose wherein: the at least one detector is comprised of a pressure detector structured to detect a pressure applied to the device; and the signal processor determines whether the eye of the user is closed based on the pressure detected by the pressure detector.
However, Abreu teaches wherein: at least one detector is comprised of a pressure detector structured to detect a pressure applied to a device (1012) (Fig. 61) (page 177, lines 3-12); and a signal processor determines whether the eye of the user is closed based on the pressure detected by the pressure detector (Fig. 61) (page 177, lines 3-12).
It would have been obvious to a skilled artisan to modify Goldstein wherein: the at least one detector is comprised of a pressure detector structured to detect a pressure applied to the device; and the signal processor determines whether the eye of the user is closed based on the pressure detected by the pressure detector, in view of the teachings of Abreu, for the obvious advantage of assisting individuals who have body movement that is limited to their eyes (see page 177, lines 11-12 of Abreu).
For claim 19, Goldstein, Spitzer, and Sims do not expressly disclose wherein: the at least one detector is comprised of a tear detector structured to detect an amount of tears, or an amount of a particular component of tears; or an amount of tear and an amount of a particular component of tears, 
However, Abreu teaches wherein: at least one detection comprises a tear detector configured to detect an amount of tears and/or an amount of a particular component of the tears (page 22, line 30 – page 23, line 3); a signal processor is further configured to determine a state of the user based on the amount of tears and/or the amount of the particular component of the tears detected by the tear detector (page 22, line 30 – page 23, line 3).
It would have been obvious to a skilled artisan to modify Goldstein wherein: the at least one detection comprises a tear detector configured to detect an amount of tears and/or an amount of a particular component of the tears; the signal processor is further configured to determine a state of the user based on the amount of tears and/or the amount of the particular component of the tears detected by the tear detector, in view of the teachings of Abreu, for the obvious advantage of evaluating the health of the individual including somnolence awareness of the individual (see page 22, lines 27-30 of Abreu).
For claim 20, Goldstein, Spitzer, and Sims do not expressly disclose wherein the tear detector is located on the lens such that, when the device is worn by the user, the tear detector is nearerer to a tear gland of the user than a nearness of other components of the device to the tear gland of the user.
However, Abreu teaches wherein the tear detector is located on the lens such that, when the device is worn by the user, the tear detector is nearerer to a tear gland of the user than a nearness of other components of the device to the tear gland of the user (page 22, line 30 – page 23, line 3).
It would have been obvious to a skilled artisan to modify Goldstein wherein the tear detector is located on the lens such that, when the device is worn by the user, the tear detector is nearerer to a tear gland of the user than a nearness of other components of the device to the tear gland of the user, .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Spitzer and Sims, and further in view of U.S. Patent No. 5,813,982 to Baratta.
For claim 12, Goldstein, Spitzer, and Sims do not expressly disclose wherein: the temperature detector is further structured to detect a temperature of the eye of the user; and the signal processor determines whether the eye of the user is closed based on the temperature outside the device detected by the temperature detector and the temperature of the eye of the user detected by the temperature detector.
However, Goldstein does disclose wherein: the signal processor determines whether the eye of the user is closed based on the temperature outside the device detected by the temperature detector (para [0031], [0032], [0044], [0049], and [0054]-[0057]).
Additionally, Baratta teaches wherein: the temperature detector is further structured to detect a temperature of the eye of the user (Abstract); and a signal processor determines a status of the eye of the user based on the temperature outside the device detected by the temperature detector and the temperature of the eye of the user detected by the temperature detector (Abstract).
It would have been obvious to a skilled artisan to modify Goldstein wherein: the temperature detector is further structured to detect a temperature of the eye of the user; and the signal processor determines whether the eye of the user is closed based on the temperature outside the device detected by the temperature detector and the temperature of the eye of the user detected by the temperature detector, in view of the teachings of Baratta, for the obvious advantage of using the core body temperature as a base reference to determine a difference of the temperature at the eye (see col. 3, lines 32-36 of Baratta) to determine if the eye is doing something, such as above normal blinking, that .
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Spitzer and Sims, and further in view of U.S. Patent Application Publication No. 2010/0081943 to Watson et al. (hereinafter “Watson”).
For claim 17, Goldstein, Spitzer, and Sims do not expressly disclose wherein the signal processor determines whether the user is sleeping based on the pulse information of the user, or the blood flow information of the user, or the pulse information and the blood flow information of the user.
However, Watson teaches determining whether the user is sleeping based on the pulse information of the user, or the blood flow information of the user, or the pulse information and the blood flow information of the user (Abstract).
It would have been obvious to a skilled artisan to modify Goldstein wherein the signal processor determines whether the user is sleeping based on the pulse information of the user, or the blood flow information of the user, or the pulse information and the blood flow information of the user, in view of the teachings of Watson, for the obvious advantage of determining if the user is in a sleep state instead of another closed eye state, such as blinking.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Spitzer and Sims, and further in view of U.S. Patent Application Publication No. 2014/0316310 to Ackermann et al. (hereinafter “Ackermann”).
For claim 18, Goldstein, Spitzer, and Sims do not expressly disclose wherein the signal processor causes an emitter pixel of the first emitter pixels of the display region or a vibration circuit of the electronic circuitry to apply a stimulus to the eye of the user to cause tears to form.

It would have been obvious to as killed artisan to modify Goldstein wherein the signal processor causes an emitter pixel of the first emitter pixels of the display region or a vibration circuit of the electronic circuitry to apply a stimulus to the eye of the user to cause tears to form, in view of the teachings of Ackermann, for the obvious advantage of treating the patient of dry eye if they are blinking too much from their eyes being dry.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Spitzer and Sims, and further in view of U.S. Patent Application Publication No. 2013/0207889 to Chang et al. (hereinafter “Chang”).
For claim 21, Goldstein, Spitzer, and Sims do not expressly disclose wherein: the at least one detector is comprised of a gyroscope, or an accelerometer, or a gyroscope and an accelerometer to detect a posture of the user, or a head movement of the user, or a posture and a head movement of the user, and the signal processor determines a state of the user based on the posture of the user, or the head movement of the user, or the posture and the head movement of the user detected by the gyroscope, or the accelerometer, or the gyroscope and the accelerometer.
However, Chang teaches wherein: the at least one detector is comprised of a gyroscope, or an accelerometer, or a gyroscope and an accelerometer to detect a posture of the user, or a head movement of the user, or a posture and a head movement of the user (para [0030] and [0044]), and the signal processor determines a state of the user based on the posture of the user, or the head movement of the user, or the posture and the head movement of the user detected by the gyroscope, or the accelerometer, or the gyroscope and the accelerometer (para [0030] and [0044]).

Response to Arguments
Applicant(s)’ arguments filed 10/15/20 have been fully considered.
At the outset, the grounds of rejection have been changed and therefore Applicant’s arguments have been rendered moot.
However, to address some of the points raised in Applicant’s response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, the claim language “structured to receive light emitted from the second emitter pixels having the second predetermined wavelength and reflected by the eyelid of the user” is being treated as functional language in the apparatus-type claim that is claim 1.  Accordingly, if the prior art is capable of performing the function, then the structure reads on the claimed functional limitation.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791